            Case 1:20-cv-01127-JMF Document 99 Filed 08/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK,

                                 Plaintiff,
                                                                               ECF CASE
              - against -
                                                                       No. 20 Civ. 1127 (JMF)
CHAD F. WOLF et al.,
                                                                     NOTICE OF APPEARANCE
                                 Defendants.



  TO:    Clerk of Court
         United States District Court
         Southern District of New York

         The undersigned attorney respectfully requests that the Clerk note his appearance in this

  case as counsel for Defendants and add him as a Filing User to whom Notices of Electronic Filing

  will be transmitted in this case.

  Date: New York, New York                           Respectfully submitted,
        August 10, 2020
                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York

                                               By:     /s/ Jeffrey Oestericher
                                                     JEFFREY OESTERICHER
                                                     Assistant United States Attorney
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007
                                                     Telephone: (212) 637-2695
                                                     Facsimile: (212) 637-2730
                                                     Email: Jeffrey.Oestericher@usdoj.gov
